Opinion filed June 5, 2015




                                      In The

        Eleventh Court of Appeals
                                    ___________

                                No. 11-14-00200-CV
                                    ___________

                        OMEGA PRESTON, Appellant
                                        V.
                             SANDRA HODGE, Appellee

                    On Appeal from the County Court at Law
                             Ector County, Texas
                         Trial Court Cause No. 21609


                      MEMORANDUM OPINION
      Appellant, Omega Preston, has filed in this court a motion for dismissal and
nonsuit. In the motion, Appellant requests that this “cause be dismissed with
prejudice.” See TEX. R. APP. P. 42.1(a)(1). Appellant has certified that Appellee
does not oppose the motion.
      The motion is granted, and the appeal is dismissed.


June 5, 2015                                      PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.